Citation Nr: 1634702	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating greater than 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to March 1990, and from November 1993 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case is currently under the jurisdiction of the RO in Des Moines, Iowa.

In a September 2014 decision, the Board, in relevant part, denied entitlement to a higher initial rating for the Veteran's headaches.  In a May 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of this claim, and remanded the case for further action.  Specifically, the Court found that the Board did not provide an adequate statement of reasons or bases for its denial of entitlement to a 50 percent rating for the Veteran's headache disorder.  Cf. 38 U.S.C.A. § 7104(d)(1) (West 2014); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  In this regard, the Court found the Board's conclusion that the Veteran's full time work showed that his headaches did not produce economic inadaptability contravened the holding in Pierce v. Principi, 18 Vet. App, 440, 445 (2004), that a headache disorder need only be "capable of producing" economic inadaptability.  Further, the Court found that the Board did not address how it defined the term "prostrating" in concluding that the evidence did not show prostrating headaches.  The Court also found that the Board failed to discuss the Veteran's statement that his headaches caused him to miss "multiple days of work at a time," and that he had been scheduled for physical therapy three times a week in a location several hours from work.  


FINDING OF FACT

The Veteran's headache disorder is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for tension headaches have not been satisfied or more nearly approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Because this appeal stems from a granted service connection claim, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs) and VA treatment records, have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the disability under review since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Analysis

The Veteran seeks an initial rating greater than 30 percent for his service-connected headache disorder.  For the following reasons, the Board finds that the criteria for a higher initial rating have not been satisfied or more nearly approximated during the pendency of this claim. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's headaches have been assigned a 30 percent rating under DC 8100, which pertains to migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A noncompensable (0 percent) rating is assigned for less frequent attacks.  Id.  

The regulation does not define "economic inadaptability."  The Court has held that under DC 8100, a headache disorder need only be "capable of producing" economic inadaptability, and that this standard is different from the "unemployability" standard applicable in the context of determining entitlement to a total disability rating based on individual unemployability (TDIU).  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004); see 38 C.F.R. §§ 3.340, 4.16 (2016) (setting forth the requirements for establishing entitlement to TDIU). 

The term "prostrating" under DC 8100 is also not defined.  In the Veteran's appellant brief before the Court in support of his appeal of the Board's September 2014 decision, it was stated that the term "prostration" has been defined by Webster's Dictionary as meaning "total physical exhaustion" or "weakness."  Cf. WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986).  The brief further notes that "prostration" is defined by Dorland's Illustrated Medical Dictionary as "extreme exhaustion" or "powerlessness."  Cf. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1530 (32nd ed. 2012).  The Court has similarly noted in a nonprecedential memorandum decision, in reference to DC 8100, that the term "prostration" has been defined by Dorland's as "extreme exhaustion or powerlessness."  Felder v. McDonald, 2016 WL 1295022 (April 1, 2016).  There is no indication that these definitions are at odds with what is meant by "prostrating" in DC 8100, or that this term as used in DC 8100 has a significantly different meaning.   

A January 2010 VA examination report reflects that the Veteran had experienced migraine headaches for the past 1 to 1.5 years.  There was no history of hospitalization or surgery and it was noted that the Veteran's headaches occurred weekly over the past 12 months.  These were treated with continuous medication.  The Veteran reported that most of his attacks were prostrating and that they would last for hours.  The examiner diagnosed the Veteran with tension headaches that had significant effects on his occupation due to pain and increased absenteeism.  This condition only had a mild impact on certain activities of daily living, including chores, shopping, exercise, recreation, and traveling.  

In his December 2010 notice of disagreement (NOD), the Veteran stated that he experienced headaches on a daily basis, which "at time[s]" he could not bear, and that he had to take days off work because the headaches had become so severe.  He also stated that he had been scheduled for physical therapy to help him with back and neck issues; the latter included a pinched nerve that caused his headaches, according to the Veteran's statement. 

The March 2014 VA examination report reflects that the Veteran related that his headaches were getting worse.  He described headaches at a pain level of 8 out of 10 occurring every day.  He stated that his headaches were worse in the mornings and that he adjusted his job schedule to start at 11:00 AM to accommodate for this.  He reported that some days his headaches would flare up to a 10 out of 10.  These flare-ups lasted for approximately 30 minutes.  The Veteran's headache pain was described as being localized on the top of the head, although sometimes around the forehead and on the back of the head.  The Veteran also experienced sensitivity to light.  The Veteran did not have characteristic prostrating attacks of migraine headache pain or of non-migraine headache pain.  

In May 2014, VA received a statement from the Veteran in which he asserted that he woke up with migraine headaches every day with occasional blurred vision.  

The preponderance of the evidence shows that the Veteran's headache disorder has not met or more nearly approximated the criteria for a 50 percent rating under DC 8100 during the pendency of this claim.  Although the Veteran has reported daily headaches that are most severe in the morning and as a consequence of which he adjusted his work schedule to begin at 11:00 am, there is no evidence indicating that they cause "total physical exhaustion," "weakness.," "extreme exhaustion," or "powerlessness," or are otherwise prostrating, let alone "completely prostrating."  "Completely prostrating" also indicates, in light of the above definitions, a state in which one is unable to complete more than minimal activity.  There is no evidence indicating that the Veteran's headaches produce such a state on a frequent or prolonged basis.  Thus, while they are manifested by pain, sensitivity to light, and blurriness of vision, they are not shown to be prostrating, let alone "completely prostrating."  

Although the Veteran himself characterized them as "prostrating" according to the January 2010 VA examination report, this does not by itself establish that they were so, and his later description of them at the March 2014 examination, when he reported worsening headaches, as well as the fact that he has generally not described a state of powerlessness, total physical exhaustion, or extreme exhaustion, or total weakness, weighs against attacks characterized as "prostrating."  Indeed, the March 2014 VA examiner considered the Veteran's description of his headaches, and concluded that they were not prostrating.  

The fact that the Veteran adjusted his work schedule to begin at 11:00 am does not, by itself, show that the headaches were completely prostrating or prevented him from working; at most, it suggests that the Veteran chose to work at a later time because it was more difficult to work earlier in the morning due to the headaches, and his employer apparently was willing to accommodate this later schedule.  

Moreover, and in the alternative, even if the headaches could be considered "completely prostrating" during the first few waking hours of the day, they were not "prolonged" in that by 11:00 am the Veteran has been able to begin a full time work schedule.  Presumably, before 11:00 am, the Veteran had to get ready for work through grooming himself and then commuting to the work site. Thus, it cannot be said that they did not stop being prostrating until 11:00 am.  To the extent that the Veteran's pain was sometimes a 10 out of 10 in severity, such flare-ups did not last longer than 30 minutes, and thus cannot be considered "prolonged."  Moreover, and significantly, the January 2009 VA examiner found that the headaches had only a mild impact on certain activities of daily living, including chores, shopping, exercise, recreation and traveling.  This finding also weighs against "completely prostrating" headaches that are frequent or prolonged.

Finally, the March 2014 VA examiner found that the Veteran's headaches were not manifested by characteristic prostrating attacks notwithstanding his reported symptoms of pain and sensitivity to light.  Notably, the Veteran had reported worsening headaches at this time, indicating that they were even more severe than when he was examined in January 2010.  Thus, the March 2014 VA examiner's finding would be applicable to the period of time that the Veteran was examined in January 2010.  Although the January 2010 VA examiner recorded the Veteran's statement that most of his headaches were "prostrating," the examiner did not make her own independent clinical assessment on this issue.  None is needed in light of the March 2014 VA examiner's findings and the rest of the evidence of record weighing against prostrating, let alone "completely prostrating," attacks discussed above. 

The Veteran's headaches are also not shown to be capable of producing "severe economic inadaptability."  The fact that the Veteran's employer was willing to accommodate a work schedule that started at 11:00am does not, by itself, show that the Veteran's headaches are therefore severe enough to cause or be capable of causing economic adaptability earlier in the morning or in general.  With regard to the January 2010 VA examiner's notation of increased absenteeism from work, no explanation or discussion was provided.  Significantly, elsewhere in the examination report, the examiner noted that the Veteran worked full time, and that the cause of lost time from work over the past 12-month period was a heart attack and recovery from the heart attack.  Headaches and other medical conditions were not cited as reasons for lost time from work.  The examiner's general statement that the Veteran had increased absenteeism from work due to headaches thus lacks probative value, as it is at odds with the fact that the only reason cited for lost time from work was the heart attack and recovery from it.  Moreover, no time lost from work was cited in the March 2014 VA examination report, when the Veteran reported worsening headaches, suggesting that his headache disorder was just as severe if not worse than when examined in January 2010.  It may be that the later work schedule decreased the Veteran's absenteeism, assuming it was not in place at the time of the January 2010 VA examination, but the fact that the Veteran was able to maintain full time work, and the fact that the January 2010 examiner only cited a heart attack as a reason for lost time from work, generally weighs against such a finding.  In any event, even if the Veteran missed some time from work due to headaches, this alone does not support a finding that the Veteran's headaches were so severe as to be capable of producing "severe economic inadaptability."  Some missed time from work can be the basis of any disability rating.  See 38 C.F.R. § 4.1  In this regard, and significantly, the evidence does not suggest that, once the Veteran began his work day, his work performance was compromised by his headache disorder sufficient to indicate not only reduced occupational functioning, but "inadaptability" or the potential for such.  While unemployability need not be shown, there must be evidence of "inadaptability," or the potential for such, which would suggest some kind of meaningful (that is, at least more than minimal or negligible) compromise in work performance or productivity.  Again, it should be emphasized that the sole fact that the Veteran's employer was willing to accommodate a later work schedule, with the Veteran beginning at 11:00 am rather than a more standard time such as 8:00 am or 9:00 am, does not in itself show that the Veteran's headache disorder has therefore been severe enough to be capable of producing severe economic inadaptability, even if it tends to be more severe during the first few hours of the morning. 

The January 2010 VA examiner's statement that the Veteran's headaches had significant effects on his occupation due to pain and increased absenteeism does not equate to economic inadaptability or the potential for such absent evidence of at least some compromise in work performance, as discussed above.  To the extent "increased absenteeism" was considered a "significant effect," the Board has already explained why such is not in itself indicative of "severe economic inadaptability" or the potential for such absent evidence that the Veteran has in fact been unable to adapt to a full time work schedule or ordinary standards of satisfactory occupational functioning, or other evidence supporting such a finding. The benefit-of-the-doubt rule does not relieve the claimant's burden of production, and the Veteran has not identified or submitted evidence supporting a finding that his headache disorder is capable of producing "severe economic inadaptability," notwithstanding the fact that it can be quite painful at times, that he has morning headaches on a daily basis and thus has a work schedule that starts later in the day, and that he has missed some days from work.

The fact that the Veteran's headaches are confined to a few hours or less in the morning, and that by 11:00 am he is able to begin and complete a full work day, with no evidence that in general his ability to work is significantly compromised to the degree that economic inadaptability or the potential for such exists (the Board has also noted that the Veteran presumably has to get ready for and commute to work prior to 11:00am) tends to weigh against the Veteran's headache disorder being capable of producing severe economic inadaptability.   

With regard to the Veteran's statement in the December 2010 NOD that he has had to take days off from work due to his headaches, the fact that there are missed days from work does not in itself show that the headaches are capable of producing "severe economic inadaptability."  Missed days from work due to a headache disorder is also consistent with the criteria for a 30 percent rating, which contemplates characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.

With regard to the Veteran's December 2010 statement that he had been scheduled for physical therapy, such therapy was primarily to treat back and neck issues, not his headache disorder.  The Board recognizes that the neck issues were associated with the Veteran's headaches in that a pinched nerve in his neck caused headaches, according to his statement.  Nevertheless, the fact that he was scheduled for physical therapy speaks to treatment and not to their severity, and does not show that the criteria set forth under DC 8100 for a 50 percent rating are satisfied or more nearly approximated.   

With regard to the Veteran's report of blurriness of vision during his headaches, the evidence does not suggest that his headaches are manifested by a vision disorder or that the blurriness of vision produces additional impairment or disability warranting a higher or separate rating.  Indeed, no specific symptoms are mentioned in DC 8100, and thus blurriness of vision, as well as sensitivity to light, do not suggest that a higher or separate rating is warranted solely because they are not mentioned therein. 

The Board notes that 38 C.F.R. § 4.21 (2016) provides that "it is not expected . . . that all cases will show all the findings specified" in the rating criteria, but that "findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function . . . will be expected in all instances."  In Pierce, 18 Vet. App. at 447, the Court found that the Board erred in not discussing this provision as it applies to DC 8100.  

The Board finds that "coordinating rating with impairment of function" does not support a 50 percent rating under DC 8100.  As discussed above, the sole fact that the Veteran's work schedule was moved up later in the day to accommodate the fact that his headaches tend to be more severe in the morning, and that he had reportedly missed some days from work due to his headache disorder, does not show functional impairment corresponding to or more nearly approximating the criteria for a 50 percent rating, which requires "severe economic inadaptability" or the potential for such.  See 38 C.F.R. § 4.124a, DC 8100.  The Board has already explained why this level of functional impairment is not shown.  

The Board also notes that the criteria for a 50 percent rating are quite specific with regard to the severity of the headache attacks, their frequency and duration, and their impact on occupational functioning.  They require headaches that are not only prostrating, but "completely prostrating," meaning not only a state of "extreme exhaustion or powerlessness" or "weakness" or "total physical exhaustion," but one that is "completely" of this character, which strongly suggests one that essentially precludes any but perhaps the most minimal physical activity.  The Veteran has never stated, and there is no other evidence, suggesting that his headaches, notwithstanding their severity, have been manifested by this degree of impairment.  

Again, the criteria require such a "completely prostrating" state to be frequent and prolonged.  While the Veteran's daily headaches may be frequent, and while at times they may be so severe as to be manifested by pain that was a 10 out of 10 in severity (as reported by the Veteran), there is no evidence suggesting that the Veteran's headaches have been "completely prostrating," as explained above, let alone that they have been such for prolonged periods on a frequent basis.  Moreover, with regard to flare-ups of headache pain that was a 10 out of 10 in severity, the Veteran stated that this state lasted about 30 minutes, which is too short an amount of time to be "prolonged" and result in economic inadaptability or the potential for such.  

And then again, the sole fact that the Veteran has missed days from work, and that his work schedule was moved up to later in the day because his headaches tend to be more severe in the morning, does not show or even suggest that they are capable of producing "severe economic inadaptability;" it only shows some adverse impact on employment, which is the basis of any disability rating.  See 38 C.F.R. § 4.1.  The Veteran has benefited from a work schedule flexible enough to accommodate a later start time in the day, but this does not mean in and of itself that he is therefore unable to work at an earlier time or that his occupational functioning is significantly compromised prior to that time.  Even if being able to maintain a fulltime work schedule does not in itself show that the headache disorder is not capable of producing severe economic inadaptability, the evidence still does not establish that the headache disorder is in fact capable of producing severe economic inadaptability.  The Veteran's more severe headaches are generally confined to a few hours in the morning (assuming this to be true for the sake of argument), and thereafter he is able to maintain a fulltime work schedule without evidence of a significant compromise in work performance or productivity, albeit with occasional days lost from work.  There is simply no evidence that the Veteran's headaches are severe enough or frequent enough to be capable of producing severe economic inadaptability.  

Accordingly, the flexibility afforded by § 4.21 still does not support a finding that the Veteran's headache disorder more nearly approximates the criteria for a 50 percent rating than a 30 percent rating.  On the contrary, the Veteran's headache disorder does not at all resemble the disability picture described by the criteria for a 50 percent rating.  The fact that the Veteran's headache disorder is manifested by daily severe headaches does not indicate a more severe disability picture than that contemplated by a 30 percent rating, which compensates for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. § 4.124a, DC 8100.  The once-a-month frequency pertains to "characteristic prostrating attacks," which, as discussed above, are attacks characterized by a state of "extreme exhaustion or powerlessness" or "total physical exhaustion" or "weakness," and does not exclude daily severe headaches which are not prostrating.  The criteria are clearly painted in very broad brushstrokes to serve as markers of disability at different levels of severity, as indicated by the provisions of 38 C.F.R. § 4.21 and § 4.1.  Thus, it may well be that migraine headaches that manifest on an average of once a month by prostrating attacks is consistent with a disability picture of less severe attacks on a more frequent basis in terms of functional impairment; indeed daily non-prostrating headaches confined to morning hours might be less severe in terms of functional impairment.  Missed days from work, and even a later start schedule to the day, with no evidence that the Veteran's work performance or productivity is otherwise generally compromised, form a disability picture that can be readily captured by the criteria for a 30 percent rating when coordinating such criteria with impairment of function pursuant to § 4.21.  In any event, and notwithstanding the highly generalized nature of the rating criteria, the criteria for a 50 percent rating are specific enough to make an informed determination that they are not more nearly approximated in this case, for the reasons explained above. 

In finding that the Veteran's headache disorder does not more nearly approximate the criteria for a 50 percent rating under DC 8100, the Board does not discount or wish to gloss over the severity of the Veteran's disability and the considerable pain it causes.  The issue here is simply limited to whether a higher disability rating may be assigned under the existing legal framework.  The Board has explained why current regulation does not allow for a higher rating based on what the preponderance of the evidence shows in this case.  

With regard to the issue staging, the preponderance of the evidence shows that the Veteran's headache disorder has not met or more nearly approximated the criteria for a rating in excess of 30 percent at any other point during the pendency of this claim, for the reasons explained above.  Thus, staging is not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's headache disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's headache disorder with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his headache disorder has been manifested by daily headaches characterized by significant and sometimes severe pain that was described as localized on the top of the head, although sometimes around the forehead and on the back of the head, and which tend to occur in the morning hours and resolve to the point that by 11:00 am the Veteran is able to begin and complete a full work day with no evidence of a significant compromise in work performance.  His headaches have also been accompanied by sensitivity to light and blurriness of vision.  As already noted, the rating criteria  under 38 C.F.R. § 4.124a, DC 8100 do not specify headache symptoms, and only refer to "prostrating attacks," which the Board finds can be defined as attacks resulting in or characterized by a state of "total physical exhaustion" or "extreme exhaustion or powerlessness."  Thus, they are attacks that greatly limit the ability to function when they occur.  The fact that the rating criteria are cast not in terms of symptoms but in terms of the frequency of "prostrating attacks" shows that they turn on functional impairment rather than on specific symptoms.  The criteria for a 50-percent rating, which require "severe economic inadaptability," make this even more evident.  Accordingly, the fact that symptoms such as blurriness of vision, pain, and sensitivity to light are not mentioned in the rating criteria under DC 8100 does not in itself indicate that they are inadequate to describe or evaluate the Veteran's headache disorder, when indeed they mention no symptoms at all and when, as already stated, they are keyed not to symptoms but to functional impairment, which is the very basis of evaluating disability.  See 38 C.F.R. §§ 4.1, 4.10.

The Board also recognizes that the Veteran has reported daily headaches, while the rating criteria for a 30 percent rating only mention "characteristic prostrating attacks" occurring on an average of once a month.  However, the once-a-month frequency pertains to "characteristic prostrating attacks," which, as discussed above, are attacks characterized by a state of "extreme exhaustion or powerlessness" or "total physical exhaustion" or "weakness," and does not exclude daily severe headaches which are not prostrating.  The criteria are clearly painted in very broad brushstrokes to serve as markers of disability at different levels of severity, as indicated by the provisions of 38 C.F.R. § 4.21.  Thus, it may well be that migraine headaches that manifest on an average of once a month by prostrating attacks is consistent with a headache disorder productive of less severe attacks on a more frequent basis in terms of functional impairment.  As already noted, the rating criteria turn on functional impairment, and the evidence does not show that the Veteran's degree of functional impairment is more severe than that contemplated by the 30-percent rating assigned.  He has been able to maintain a fulltime work schedule by starting later in the day, with no evidence of a significant compromise in work performance or productivity apart from occasional days missed from work, and has not shown that an earlier start time is in fact precluded by his headache disorder or, more pertinently, at least would mean a significantly compromised work performance.  The fact that he has missed some days from work due to his headache disorder is also contemplated by the rating criteria, which are "[g]enerally . . . considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  There is no evidence that daily non-prostrating headaches are not contemplated by the criteria under DC 8100, including the criteria for a 30 percent rating, or that DC 8100 is otherwise inadequate to evaluate daily headaches that do not impair functioning beyond what is contemplated under the schedular criteria. 

Further, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, they cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  There is no evidence that the Veteran's headache disorder and the symptoms and functional impairment described are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  Headaches that produce some occupational impairment, including missed days from work, are consistent with the rating criteria under DC 8100.  

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's headache disorder different from, or more severe than, what is contemplated by the schedular criteria under DC 8100, including the criteria for the 30-percent rating assigned, such as to render their application impractical.  



Accordingly, the schedular criteria are adequate to rate the Veteran's headache disorder and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's headache disorder for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his headache disorder such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined evaluations under 38 C.F.R. § 4.25 (2016) during the pendency of this claim.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  Accordingly, this issue has not been reasonably raised.    

Because the preponderance of the evidence weighs against a rating greater than 30 percent for the Veteran's tension headaches, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision on this matter. 


ORDER

An initial rating greater than 30 percent for tension headaches is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


